Citation Nr: 1437612	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-08 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a stomach disability, to include diverticulitis and chronic gastritis, claimed as due to exposure to herbicides and chemicals.

2.  Entitlement to service connection for hemorrhoids, claimed as due to exposure to herbicides and chemicals.
 

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a December 1997 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for a stomach disability on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In May 2012, the Board found new and material evidence to reopen the claim, remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In response to VA's "Duty to Assist" letter regarding the reopened claim, the Veteran described symptoms of strong stomach pains, diarrhea, and rectal bleeding.  Accordingly, because the Veteran claimed service connection for a stomach condition, and has been diagnosed with diverticulitis and chronic gastritis and hemorrhoids, the title page reflects the expanded issues on appeal as a result of the Clemons decision. 

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.



FINDINGS OF FACT

1.  Diverticulitis and chronic gastritis were not present during active service, and are not otherwise related to service.

2.  Resolving all doubt in the Veteran's favor, hemorrhoids had their onset in service.  


CONCLUSIONS OF LAW

1.  Diverticulitis and chronic gastritis were not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).

2.  Hemorrhoids were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a May 2012 letter, VA's Appeals Management Center (AMC) notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the May 2012 letter, the AMC specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claims on appeal have been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In view of the Board's favorable decision in this appeal regarding service connection for hemorrhoids, further assistance is unnecessary to aid the Veteran in substantiating the claim.  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record.  The opinions expressed therein are predicated on a review of the history and consideration of the Veteran's complaints and symptoms.  

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2013).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, a stomach disability is not considered chronic under section 3.309.

In this case, the Veteran contends that his stomach disability is related to disease or injury sustained in active service, or is the result of exposure to herbicides in service.  The Veteran is in receipt of the Vietnam Campaign Medal and the Vietnam Service Medal with 4 Bronze Service Stars; he served in the Republic of Vietnam from August 1968 to August 1969, and is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2002).

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders:  Neither diverticulitis, chronic gastritis, nor hemorrhoids are listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  Hence, the Veteran is not entitled to presumptive service connection for such disabilities.

Specifically, the Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for various disabilities.  Consistent with its findings in Update 2010, the National Academy of Sciences in Update 2012, found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and gastrointestinal, metabolic, and digestive disorders (including changes in liver enzymes, lipid abnormalities, and ulcers).  See Notice, 79 Fed. Reg. 20308-20311 (2014).

Thus, notwithstanding the fact that the Veteran served in Vietnam during the Vietnam era and is presumed to have had Agent Orange exposure, service connection on a presumptive basis as due to Agent Orange exposure is not warranted for diverticulitis, chronic gastritis, or for hemorrhoids.  The Board notes, however, that even when the Secretary determines that a disability should not be added to the list of presumptive conditions, a claimant may still establish that service connection is warranted by showing that the claimed disability is at least as likely as not causally linked to herbicide exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

In this case, the Veteran contends that his current stomach disability had its onset in active service, or is the result of exposure to herbicides or chemicals in active service.  He reported having stomach pains and bloody stools, and reported recurring symptoms following separation from service.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

Here, the Veteran's pre-induction examination in September 1967 revealed no defects.  On a "Report of Medical History" completed by the Veteran at that time, he reported frequent indigestion; and stomach, liver, or intestinal trouble.  The examiner noted indigestion, not considered disabling.  No stomach disability was found on examination.  Thus, the presumption of soundness attaches.

In order to rebut the presumption of soundness at service entry, there must be (1) clear and unmistakable evidence showing that the disorder pre-existed service and (2) clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Jordan v. Principi, 17 Vet. App. 261 (2003).  

In this case, service treatment records show that the Veteran was treated on one occasion for acute food poisoning in December 1968, and for diarrhea in April 1969.  On a "Report of Medical History" completed by the Veteran in February 1970, the Veteran reported stomach, liver, or intestinal trouble; he checked "no" in response to whether he ever had or now had frequent indigestion.  The examiner noted stomach problem-indigestion, EPTS [existed prior to service].  No defects were noted at separation in September 1970.

The post-service records first show treatment for complaints of abdominal colicky pain several years later in November 1979.  In February 1980, the Veteran complained of stomach pain and bloody bowel movements of one week's duration.  A gall bladder series study in August 1982 was negative.  In January 1991, the Veteran's treating physician reported that the Veteran had episodic diarrhea.  Records show that the Veteran missed a medical appointment due to a gastric condition in April 1993.

VA treatment records, dated in November 2001, show a medical history that includes diverticuli and irritable bowel syndrome; and treatment for diarrhea.  A gastric biopsy revealed chronic antral gastritis, mild, in July 2009.

During May 2012 VA examinations, the Veteran reported continuous episodes of diarrhea, abdominal distention, gases, bloating, and rectal bleeding; and that he required continuous medication for treatment.  One examiner noted signs and symptoms of diarrhea and abdominal distension, and another examiner noted abdominal pain and nausea.  A prior colonoscopy performed in June 2011 had revealed diverticulosis.  Following examination and review of the Veteran's medical history, examiners diagnosed diverticulosis, external hemorrhoids, and chronic gastritis.  Examiners opined that the Veteran's diverticulosis was not caused by or a result of any specific event experienced by the Veteran during his service in Vietnam.  In support of the opinion, examiners reasoned that it is well known in the medical literature that a diverticula usually develops naturally in weak areas in the intestine (specifically in colon), giving way under pressure and forming pouches.  There is no medical evidence or literature that supports an etiologic link between diverticulosis and exposure to chemicals or any other event.

Regarding chronic gastritis, the May 2012 examiners opined that the condition is not caused by or a result of any specific event experienced by the Veteran in Vietnam.  In support of the opinion, the examiners noted a multi-year gap of follow-up evaluation for abdominal discomfort after active service. 

Regarding hemorrhoids, the May 2012 examiners opined that the condition is at least as likely as not a result of an event experienced by the Veteran in Vietnam.  In support of the opinion, the examiners noted that the Veteran was treated for this condition in 1980, and that he continued to have follow-up treatment by a private physician.

Under these circumstances, the Board finds that the competent evidence of record does not demonstrate that any stomach disability clearly and unmistakably existed prior to active service.  Hence, the presumption of soundness is not rebutted.

Upon review of the record, the Board finds that there is credible evidence that the Veteran experienced symptoms of indigestion in service.  However, the Board further finds that the evidence does not show any stomach disability in active service.  Specifically, service treatment records include medical findings of no defects or disability at the time of the Veteran's separation examination in February 1970.  VA examiners reviewed the record in May 2012 and found that, medically speaking, the Veteran's diverticulitis developed naturally many years post-service and there was no follow-up treatment for gastritis for several years after service.  No examiner has linked the Veteran's current chronic gastritis to the complaints of indigestion in active service. This is highly probative evidence against finding a nexus between any present stomach disability and active service.

The post-service records support these findings.  There is no showing of diverticulitis or chronic gastritis until many years post-service.  Here, the Board finds that the medical opinions of record are persuasive and give reasoned discussions in support of the Board's finding that the overall evidence does not establish the onset of any stomach disability in active service.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and/or aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

While the Veteran contends that a stomach disability had its onset in active service, he is not shown to have the medical expertise to offer an opinion on such a complex medical question.  Such an opinion goes beyond describing symptoms he has experienced since service.  He is not shown to be competent to render an opinion as to the nature of his underlying stomach disability, which involved diagnostic testing.  In essence, the Board finds that the issue presented in the case is not one in which the Veteran's lay contentions can serve to support an award of service connection.

The Board recognizes that he is competent to report symptoms of stomach pain and indigestion in service, and that he experienced diarrhea since service.  To this extent, his reports are of probative value.  Ultimately, however, the Board places far more probative weight on the opinions of the VA examiners, who considered the Veteran's statements, but also considered the diagnostic tests and the symptoms and treatment recorded in service, in order to determine that current diverticulitis and chronic gastritis were not shown in active service.  The Veteran is not competent to make such a distinction.

Regarding the Veteran's hemorrhoids, the Veteran has reported symptoms in active service.  The May 2012 examiners have also noted treatment for hemorrhoids shortly after his separation from active service, and that he continued to undergo treatment by a private physician for currently recurring hemorrhoids.  The findings are consistent with complaints of hemorrhoids during service and after service.  Resolving all doubt in the Veteran's favor, the Board finds that hemorrhoids had their onset in service.  See 38 C.F.R. § 3.102 (2013).  

In short, for the reasons and bases set forth above, the Board concludes that the evidence is against granting service connection for a stomach disability, to include diverticulitis and chronic gastritis.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). However, as discussed, the Board further concludes that service connection for hemorrhoids is granted.

	(CONTINUED ON NEXT PAGE)











ORDER

Service connection for a stomach disability, to include diverticulitis and chronic gastritis, is denied.

Service connection for hemorrhoids is granted.




____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


